Where a defendant knowingly, voluntarily, and intelligently waives the right to appeal as part of a bargained-for plea agreement, the waiver will be upheld by the courts (see People v Walters, 84 AD3d 984 [2011], lv denied 17 NY3d 823 [2011]; People v Russell, 60 AD3d 706 [2009]). Here, the defendant’s valid waiver of her right to appeal forecloses review of the claims she seeks to raise (see People v Walters, 84 AD3d 984 [2011]; People v Haynes, 70 AD3d 718 [2010]; People v Moore, 67 AD3d 930 [2009]). Rivera, J.R, Florio, Dickerson and Lott, JJ., concur.